10/13/2020
                                            ORIGINAL
            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 20-0005


                                         PR 20-0005
                                                                        FILED
                                                                         OCT 1 3 2020
                                                                       Bowen Greenwood
IN RE THE MOTION OF FRANCISCO EDWARD                                    rk of Swprerna
                                                                                       C.

CONNELL FOR ADMISSION TO THE BAR OF                                  C16PRD`Elt
THE STATE OF MONTANA



         Francisco Edward Connell has filed a motion for admission to the Bar of the State
of Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The
Bar Admissions Administrator ofthe State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Connell has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
         IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Francisco Edward Connell may be sworn in to the practice of law in the
State of Montana. Arrangements for swearing in may be made by contacting the office of
the Clerk of the Montana Supreme Court.
         The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of
         Montana'
         DATED thislI day of October, 2020.




                                                                Chief Justi
Al n^ 2•11--__